DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 claims the following “wherein the at least one interlocking feature in the form of an anchor comprises an anchor aperture; and wherein the anchor aperture is formed between the interlocking feature and a portion of the chassis from which the interlocking feature protrudes” (emphasis added).  The claim is nonsensical.  That is, according to the claim, the interlocking feature is in fact the anchor aperture.  Applicant then goes on to claim that the anchor aperture is formed between the interlocking feature (i.e. the anchor aperture) and a portion of the chassis from which the interlocking feature (i.e. again, the anchor aperture) protrudes.  This does not appear possible.  The only other logical explanation is 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-11, 13-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US Pub. No. 2006/0148584 A1) in view of Tateno et al. (herein “Tateno”; US Pub. No. 2007/0049401 A1).
Regarding claim 1, Sherman discloses a putter-type golf club head comprising: a chassis (Fig. 2, item 2) and a putter type body (Fig. 2, item 3); wherein the chassis comprises a first material comprising a density (Fig. 2, item 2 and par. [0037]; noting some density for a “metal” is obvious) wherein the body comprises a second material comprising a density (Fig. 2, item 3; noting some density for the disc cap is inherent); the chassis further comprises: a heel portion, a toe portion, a rear, a front, an upper surface, and a lower surface; wherein the heel portion is opposite the toe portion and adjacent to the rear (Fig. 2, item 2); wherein the upper surface is opposite the lower surface; wherein the front is adjacent to the toe portion and the heel portion, and opposite the rear (Fig. 2, item 2); wherein a central strut spans from the heel side to the toe side opposite to the rear (Fig. 2, items 6 collectively; wherein the heel portion, the toe portion, the rear, and central strut form a flow aperture (Fig. 2, the larger aperture in the top filled by item 3; noting all of these structures directly or indirectly form the “flow aperture”; noting “flow aperture” is interpreted, consistent with par. [0091], as an aperture that allows attachment of the body to the chassis); at least one interlocking feature (Figs. 3 and 4,  items 8, 14, and 13); wherein the interlocking feature comprises an interlocking feature aperture (Fig. 4, item 8); wherein the second material of the body entirely fills the interlocking feature aperture, integrally joining the body and chassis (Fig. 4, items 8 and 11; noting this would be functionally possible given the insertion structure of item 11 and noting dictionary.com defines “integral” as “of, relating to, or belonging as a part of the whole”; an when the body is attached to the chassis, a whole putter is present); wherein the body surrounds the chassis such that the body extends through and completely fills the flow aperture, to further interlock the body and chassis, and to form the club head (Figs. 2 and 5; noting item 3, aka the body, is received in the larger hole which helps lock or “further interlock” it in place within the structural frame/chassis; and noting “surrounds” is defined by merriam-webster.com as “to extend around the margin or edge of”), and wherein the chassis and the putter-type body are co-molded together (Fig. 1; noting “mold” as defined by thefreedictionary.com defines it as “general shape or form”; as such, “co-molded” can simply be the “general shape or form” created by the two parts (co-creation) together; or in the alternative, noting this is simply a “product-by-process” limitation under MPEP 2113).  It is noted that Sherman does not specifically disclose that the chassis has a density of at least 7 g/cm3; and the body has a density of 4 g/cm3 or less.  However, Sherman does disclose making the body of metal (par. [0037]).  In addition, Tateno 3 (par. [0026]; noting 7.8 to 8 specific gravity/density makes obvious the claimed range; also noting the density of pure water is approximately 1 to yield density from specific gravity); and the body has a density of 4 g/cm3 or less (par. [0019], item 12, noting 0.9 to 3 specific gravity or density).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sherman to use a chassis density of at least 7 g/cm3 and a body density less than 4 g/cm3 as taught by Tateno because doing so would be use of a known technique (using a heavy frame and a light crown) to improve a similar product (a putter with a frame and a crown) in the same way (using a heavy frame and a light crown on a putter in order to increase the MOI/sweet spot and lower the cg – see Tateno: par. [0010]).
Regarding claim 2, the combined Sherman and Tateno disclose that the first material comprises any one of the following materials: 8620 alloy steel, S25C steel, carbon steel, maraging steel, 17-4 stainless steel, 303 stainless steel, 304 stainless steel, stainless steel alloy, tungsten, manganese (Tateno: par. [0018]; noting “carbon steel and maraging steel”).
Regarding claim 7, the combined Sherman and Tateno disclose that the golf club head comprises: a toe end, a heel end, a striking surface, a rear portion, a sole, and a crown; wherein the heel end is opposite the toe end; wherein the striking surface is adjacent to the toe end and heel end; wherein the rear portion is opposite the striking surface and adjacent to the toe end and heel end; wherein the sole spans from the heel end to the end, and from the striking surface to the rear portion; wherein the sole is positioned in a ground plane when the club head is at an address position; and wherein the crown is opposite the sole, and spans from the heel end to the toe end, and from the striking surface to the rear portion (Sherman: Fig. 1).
that the chassis and putter-type body combine to form an alignment feature; and wherein the alignment feature is positioned on the crown (Sherman: Fig. 1, item 9).
Regarding claim 9, the combined Sherman and Tateno disclose that the alignment feature is selected from the group consisting of: a line, a series of lines, a circle, a dashed line, a triangle, a channel, a trough, and a series of troughs (Sherman: Fig. 1, item 9; noting “a line”).
Regarding claim 10, the combined Sherman and Tateno disclose that putter-type body encases at least 80% of the chassis (Tateno: par. [0029]; noting “100%” of the crown may be the depression which is filled with the cap).
Regarding claim 11, the combined Sherman and Tateno disclose that the putter-type body encases at least 30% of the chassis (Tateno: pars. [0024]-[0029]; the disclosed range making obvious the claimed range).
Regarding claim 13, the combined Sherman and Tateno disclose a strike face insert positioned on or within the striking surface; wherein the strike face insert comprises a third material (Sherman: Fig. 2, item 4, noting a third material is inherent).
Regarding claim 14, the combined Sherman and Tateno disclose that the at least one interlocking feature can be in the form of an anchor (Sherman: Fig. 4, item 14 and/or item 13, noting the anchor as defined by thefreedictionary.com is “a source of security or stability”; and both the washer and clip help “secure” the body to the chassis; in the alternative, the clip 13 actually resembles the shape of a split “anchor”).
Regarding claim 15, the combined Sherman and Tateno disclose that the at least one interlocking feature in the form of an anchor comprises an anchor aperture (Sherman: Fig. and wherein the anchor aperture is formed between the interlocking feature and a portion of the chassis from which the interlocking feature protrudes (Sherman: Figs. 2, the exterior of the clip houses the anchor aperture located adjacent the chassis which houses the “interlocking feature aperture”; from which the clip “protrudes”).
Regarding claim 16, the combined Sherman and Tateno disclose that that the at least one anchor interlocking features comprise more than one anchor apertures (Fig. 3, items 14 and 13; both having apertures); and wherein the more than one anchor apertures of the at least one interlocking features can be any one or combination of the following shapes: circular, elliptical, triangular, ovular, semicircular, rectangular, trapezoidal, octagonal, or polygonal (Sherman: Fig. 3, item 13; noting “circular” or at least “semicircular”). 
Regarding claim 17, the combined Sherman and Tateno disclose that the at least one interlocking feature can be in the form of any one or combination of the following: an anchor, a post, a hitch, a series of indentations, a through-hole, a series of through-holes, a slot, a trough, a channel, a wedge, a beam, or a beam with a series of through holes (Sherman: Fig. 4, item 11; noting “a through-hole” for just item 13; or “a series of through-holes” if items 14 and 13 are utilized as reading on the claim).
Regarding claim 18, the combined Sherman and Tateno disclose a club head volume ranging between 25 cc and 125 cc (Tateno: par. [0048]; noting 90 to 300 mL converts to 90 to 300 cc; the disclosed range making obvious the claimed range); and a club head mass ranging between 320 and 385 grams (Tateno: par. [0047]; noting 300 to 380 g makes obvious the claimed range).
that the chassis comprises less than 60% of the club head volume; and wherein the chassis comprises at least 60% of the club head mass.  However, Tateno discloses a club head that inherently has some chassis volume and mass (Fig. 1). In addition, regarding the exact percentage of chassis mass and volume, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that chassis weight is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tateno which specifically states that size (and thus volume and mass) of the cap is a result-effective variable used to optimize cg location and MOI (pars. [0034], [0036], and [0046]; noting the cap/body in combination with the chassis make up 100% of the structure, so optimizing the mass and volume of the cap would necessarily be optimizing mass and volume of the chassis).  Thus, it would have been obvious to one of ordinary skill in the art at that time of filing that the percentage mass and volume of the chassis could be found through routine experimentation in order to optimize the cg location and MOI.
Regarding claim 21, the combined Sherman and Tateno disclose that the chassis and the putter-type body are permanently interlocked and cannot be separated (Sherman: Fig. 2 and par. [0038]; noting this first embodiment appears to desire “permanent” connection as it states “securely fastened”).  In the alternative, regarding making the chassis and body integral, it has been held that the use of one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965, 968 144 USPQ 347, 349 (CCPA 1965).  Thus, it would have been obvious to one of ordinary 
Regarding claim 22, the combined Sherman and Tateno disclose that the chassis and the putter-type body are permanently joined without the use of welding, epoxies, or adhesives (Sherman: Fig. 2 and par. [0038]; noting this first embodiment appears to desire “permanent” connection via mechanical means of post and clip). In the alternative, regarding making the chassis and body integral by some alternative means (for example snap fit), it has been held that the use of one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965, 968 144 USPQ 347, 349 (CCPA 1965).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the chassis and body could be made integral because doing so would be a matter of obvious engineering choice and consistent with the disclosure to “securely fasten” one piece to another.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US Pub. No. 2006/0148584 A1) in view of Tateno et al. (herein “Tateno”; US Pub. No. 2007/0049401 A1) and in further view of Sugimoto (US Pub. No. 2013/0217514 A1).
Regarding claim 3, the combined Sherman and Tateno disclose that the second material is a composite material comprising a matrix material and a filler (Tateno: par. [0019]; noting a “carbon-fiber reinforced resin” would be a composite matrix with a filler).  It is noted that the combined Sherman ant Tateno do not specifically disclose that composite material is a thermoplastic polymer matrix material and a filler.  However, Sugimoto discloses a golf club 
Regarding claim 4, the combined Sherman, Tateno, and Sugimoto disclose that the thermoplastic polymer matrix is selected from the group consisting of: thermoplastic polyurethane (TPU), polyamine 6-6 (PA66), and polyamide 6 (PA6) (Sugimoto: par. [0041]; noting “polyamide resin” makes obvious “polyamide 6”).
Regarding claim 5, the combined Sherman, Tateno, and Sugimoto disclose that the filler is a fiber, comprising either a carbon or glass (Tateno: par. [0019] or Sugimoto: par. [0042]; both discloses carbon).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US Pub. No. 2006/0148584 A1) in view of Tateno et al. (herein “Tateno”; US Pub. No. 2007/0049401 A1) and in further view of Sugimoto (US Pub. No. 2013/0217514 A1) and as evidenced by Tsunashima et al. (herein “Tsunashima”; US Pub. No. 2015/0290900 A1).
Regarding claim 6, it is noted that the combined Sherman, Tateno, and Sugimoto do not specifically disclose that the thermoplastic composite material comprises 30-40% fillers by volume.  However, Sugimoto discloses a matrix that would inherently have some percent In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that percent volume (and weight) of the fillers is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tsunashima which specifically states that the amount weight of the fillers used in the matrix is a result-effective variable found through routine experimentation in order to optimize the overall matrix strength (par. [0076]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact amount of filler used in the matrix could be found through routine experimentation in order to optimize the overall strength of the matrix.  

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US Pub. No. 2006/0148584 A1) in view of Tateno et al. (herein “Tateno”; US Pub. No. 2007/0049401 A1) and in further view of Schartiger et al. (herein “Schartiger”; US Pub. No. 2014/0179459 A1).
Regarding claim 12, it is noted that the combined Sherman and Tateno do not specifically disclose the chassis can comprise one or more weights; wherein the one or more weights comprise a weight density; and wherein the weight density is greater than the first density of the first material.  However, Schartiger discloses a similar putter wherein the chassis can comprise one or more weights; wherein the one or more weights comprise a weight density; and wherein the weight density is greater than the first density of the first material (Figs. 2D and 1F, 
Regarding claim 20, it is noted that the combined Sherman and Tateno do not specifically disclose a moment of inertia of the putter-type golf club head about a y-axis center of gravity is between 3500 g cm2 - 8000 g cm2.  However, Sherman discloses a golf club putter that would inherently have some MOI value (Fig. 1).  In addition, Schartiger discloses a similar putter head wherein a moment of inertia of the putter-type golf club head about a y-axis center of gravity is between 3500 g cm2 - 8000 g cm2 (par. [00400]; noting 7,000 to 10,000 g cm2 makes obvious the claimed range). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Sherman and Tateno to use the above MOI as taught by Schartiger because doing so would combining prior art elements (a high MOI design and a putter with some inherent MOI) according to known methods (a simple substitution of one into the other) to yield predictable results (the ability to use a high MOI in order to help accuracy on off center hits – see Schartiger: par. [0039]).


Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, received 10/19/21, applicant states (emphasis added):
Applicant respectfully traverses the rejections, as the Examiner makes too many assumptions in his rejection and does not sufficiently explore the definition of the term “integral.”

The Examiner respectfully disagrees.  The Examiner does not make any assumptions about the word “integral”, but rather uses the broadest reasonable interpretation of the word as found in a dictionary definition.  As such, the Examiner has not 1) assumed any unordinary definitions, and 2) has sufficiently “explored” the definition by looking to the dictionary.
	Applicant goes on to argue Figs. 6-8 of Sherman.  Applicant is correct that this “second embodiment” discloses a “releasable”, rotatable disc (see Remarks, received 10/19/21, page 8 and Sherman: par. [0050]).  The Examiner has now amended the rejection above to refer to only the first embodiment (Figs. 1-4).  In contrast to the second embodiment, the first embodiment is assembled for permanent connection (par. [0038]; noting it is “securely fastened”).
	Applicant goes on to argue that the term “co-molded” inherently removes such limitations as “mechanically attached” (Remarks, page 9) or “adjustable “(Remarks, page 11).
	To be perfectly clear on the record, the terms “co-molded” and “integral” are not defined by any special definition in the spec. The term “co-molded” is referred to seven times in the spec with none of those uses yielding a definition; let alone a special definition.  In addition, the term “co-molded” (or any form thereof) does not have a plain meaning in a dictionary.  As such, the Examiner relies on the plain meaning of the word “mold” to respond to this newly introduced limitation. In addition, assuming arguendo that co-molded does have a different definition, the procedure used to create the claimed part is merely a product-by-process limitation.

	Applicant then argues that ‘the specification sufficiently provides meaning to the term “integral” in reference to the attachment of the chassis to the putter-type body, and therefore the use of extrinsic definitions is not required in the interpretation of the term” (see Remarks, page 10).  However, as previously noted above, no special definition is given to the term “integral”.  The specification also does not act as a “glossary of the claim terms” (see MPEP 2111.01(III)).  As such, under the broadest reasonable interpretation, it is entirely “appropriate” to look to the dictionary definition of the term (see MPEP 2111.01(III)).  Finally, based on the first embodiment of Sherman, that embodiment is entirely consistent with the term “integral” meaning “permanent” connection; as now argued by applicant.
	The Examiner would also like to rebut applicant’s continued statement that ‘the Examiner fails to sufficiently explore the definition of the term “integral”’ as he uses “only one of several definitions of the word” (see Remarks, page 10).  That is, for the record, the Examiner notes that 1) words should be given their plain meaning under the broadest reasonable interpretation, and 2) it is improper to import claim limitations from the spec.  As such, to rely on applicant’s inferred definition with no special definition being present would be to “import claim limitations from the spec” (emphasis added).  In addition, to use the plain meaning of the word from a dictionary would be to “explore” the broadest reasonable interpretation of the word.  
Applicant goes on to argue that Sherman “teaches away” form an integrally joined putter (see Remarks, page 11).  However, applicant only looks to the second Sherman embodiment securely fastened to body”; emphasis added).  
As such, applicant’s arguments are not compelling.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/7/22